Citation Nr: 0529845	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  02-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

1.  Entitlement to an increased evaluation for 
undifferentiated somatoform disorder, currently evaluated as 
30 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, which denied entitlement to the 
benefits sought on appeal.  In January 2004, the Board 
remanded the claims for additional development.  


FINDINGS OF FACT

1.  The veteran's somatoform disorder is productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

2.   The veteran has four years of high school; he has about 
one years' experience as an auto mechanic and some training 
in horology; he reports that he last worked in 1980.

3.  The veteran's only service connected disability is 
somatoform disorder, evaluated as 30 percent disabling; his 
service-connected disability does not preclude him from 
engaging in some form of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for somatoform disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.130, Diagnostic Code 9421 (2004).

2.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
3.342, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran contends that the disability evaluation assigned 
to his service-connected somatoform disorder is inadequate to 
reflect the current level of severity. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The psychiatric aspect of the veteran's service-connected 
disability has been rated by the RO under DC 9421 as a 
somatoform disorder, which in turn is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

Under the General Rating Formula, a 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: a 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events). 

A 50 percent rating requires occupational and social 
impairment, but with reduced reliability and productivity due 
to such symptoms as: a flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

When evaluating a mental disorder consideration will be given 
to the frequency, severity, and duration of symptoms, the 
length of remissions and capacity for adjustment during that 
time.  The evaluation will be based on all the evidence of 
record and not solely an examiner's assessment of the level 
of disability.  38 C.F.R. § 4.126(a).  While social 
impairment is considered, a rating will not be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes].

In October 1987, the Board granted service connection for an 
acquired psychiatric disorder.  That same month, the RO 
effectuated the Board's decision by assigning a 0 percent 
evaluation for a somatization disorder.  The veteran's rating 
was subsequently increased to 30 percent.  In March 2001, the 
RO denied a claim of entitlement to a rating in excess of 30 
percent for the veteran's somatization disorder.  There was 
no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c ) (West 2002).  In April 2002, the 
veteran filed a claim for TDIU that was construed to include 
a claim for an increased rating for the somatization disorder 
(which is his only service-connected condition).  In May 
2002, the RO denied the claim.  The veteran has appealed.  

As for the medical history of the veteran's somatization 
disorder, see 38 C.F.R. § 4.1 (2004), the veteran's service 
medical records show that he sought treatment on a number of 
occasions for complaints that included headaches, 
gastrointestinal symptoms, and various joint pains.  There is 
no evidence in the service medical records of treatment for 
psychiatric symptoms or a diagnosis of an acquired 
psychiatric condition.  As for the post-service medical 
evidence, the veteran was first diagnosed with a somatization 
disorder in a March 1984 VA examination report.  VA 
examination reports, dated in April 1998, April 2000, and 
February 2001, contain Axis I diagnoses of somatoform 
disorder (variously characterized), and global assessments of 
functioning (GAF) scores of 70, 60, and 55, respectively.   

The current medical evidence includes VA progress notes, 
dated between March 2001 and 2004, and VA examination 
reports, dated in February 2002 and July 2004.  

The July 2004 VA examination report shows that the veteran 
essentially denied ever receiving any inpatient or outpatient 
treatment for psychiatric symptoms, although he reported 
taking Zoloft.  The veteran stated the following: he denied 
suicidal idea or plan, past suicidal attempts, or homicidal 
ideas; he slept "pretty good"; he napped all through the 
day; he denied auditory or visual hallucinations; he believed 
that people were following him, and he has felt this for a 
long time; he has stomach symptoms; he has no ideas of 
reference; he drives a car "once in a while"; he spends his 
time visiting his sister and watching television; he goes 
fishing once in awhile; he denied a history of chronic pain; 
he is not actively seeking or looking for a job; his sister 
cooks food for him and his brother does the yard work.  On 
examination, the veteran's speech showed some impediment with 
no elaborative answers.  He was alert and oriented "times 
three" (i.e., to person, place and time).  He was able to do 
serial three's, but could not remember three objects out of 
three, and could not spell "planet" backwards.  Judgment 
was fair.  The Axis I diagnosis was somatization disorder.  
The Axis II diagnosis was rule out schizoid personality.  The 
Axis V diagnosis was a GAF score of 70.  The examiner noted 
that the veteran did not endorse any physical complaints, and 
that he had allergic rhinitis and gastroesophageal reflux 
causing some of the "real" physical symptoms of stuffy head 
and abdominal pain.  The examiner stated that given the 
veteran's responses during the examination, it was doubted 
that he had a somatization disorder.  The examiner concluded, 
"In summary, his previous diagnosis of somatization disorder 
is not actively being complained during my evaluation."  

The claims file contains several VA examination reports, 
dated between May and June of 2004, that contain impressions 
or diagnoses that included GERD, hypertension, diverticular 
disease of the sigmoid, and degenerative joint disease of the 
lumbosacral spine.  In one report, the examiner stated that 
the veteran has specific pathology to explain the symptoms of 
his cervical spine as well as his lower back, and that these 
areas were asymptomatic.  Another report associated his 
complaints of chest pain with his GERD, his complaints of 
nasal congestion with his rhinitis, and his complaints of 
shortness of breath with his obesity and deconditioning.  A 
third report notes that the veteran had brief, insignificant 
headaches, and that a magnetic resonance imaging (MRI) report 
of the brain revealed evidence of cerebrovascular disease 
that was not due to the somatoform disorder.   
 
An April 2002 VA examination report shows that the veteran 
complained of a burning in the chest, and spitting up blood, 
but that he did not know if the blood came from his sinuses 
or his stomach.  He stated the following: he felt that he 
could not work; he went to church regularly; he spends most 
of the day watching television; he denied any violence or 
assaultive behavior; he complained that he was not receiving 
enough benefits from VA.  On examination, he was oriented to 
person, place and time.  There was no flight of ideas or 
looseness of associations.  Insight and judgment were good.  
Memory for recent and remote events was fair.  There was no 
evidence of suicidal or homicidal ideation, and auditory or 
visual hallucinations.  The Axis I diagnosis was 
undifferentiated somatoform disorder.  The Axis V diagnosis 
was 55 (current), with a high of 55 in the past year.  

The VA progress notes show that the veteran sought one or 
more treatments for complaints of: gastrointestinal and sinus 
symptoms, snoring, occasional morning headache, a lipoma on 
the back of the neck, and burning in his chest after eating 
and with exercise.  His medical history was noted to include 
hypertension, obesity, esophagitis and gastroesophageal 
reflux disease (GERD), and chronic back pain.  See e.g., 
October 2001 progress note.  A September 2002 X-ray report 
for the cervical spine notes a poor quality study with 
evidence of osteophyte formation, and disc narrowing.  A May 
2004 progress note shows treatment for chronic allergic 
vasomotor rhinitis with severe obstruction.    

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's somatization disorder.  The veteran's symptoms 
are not sufficiently severe to have resulted in occupational 
and social impairment with reduced reliability and 
productivity, and the Board has determined that the 
preponderance of the evidence shows that the veteran's 
somatization disorder does not even approach the criteria for 
more than a 30 percent rating.  In this regard, there is 
insufficient evidence of such symptoms as flattened affect; 
irregular speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; and 
impaired abstract thinking.  The July 2004 VA examination 
report shows that the examiner doubted that the veteran even 
has a somatization disorder.  The report shows that the 
veteran was found to be alert and oriented to person, place 
and time.  There was no evidence of such symptoms as 
hallucinations or delusions.  Judgment was fair.  The 
veteran's GAF score was 70, which denotes mild 
symptomatology.  The Board notes that although the veteran 
received a lower GAF score during his April 2002 examination, 
as the most recent report of record, the July 2004 VA 
examination report is considered the most probative of the 
veteran's current condition.  Francisco.  In addition, the 
Board notes that the findings in the July 2004 report are 
largely in accord with the findings in the more distant April 
2002 VA examination report, which showed that the veteran was 
oriented to person, place and time, with good insight and 
judgment, and no evidence of suicidal or homicidal ideation, 
or auditory or visual hallucinations.  

Finally, the Board notes that under 38 C.F.R. § 4.126(d), 
when a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
assigned will be that which represents the dominant (more 
disabling) aspect of the condition; otherwise, there would be 
double compensation for the same disorder ("pyramiding"), 
which is prohibited under 38 C.F.R. § 4.14.  However, in this 
case, service connection is only in effect for the veteran's 
somatoform disorder.  In addition, although the veteran has 
been diagnosed with a personality disorder, for which 
compensation may not be paid, see 38 C.F.R. §§ 3.303(c), 4.9 
(2004); the Board notes that it has not attempted to 
dissociate any psychiatric symptoms from the veteran's 
somatoform disorder.  See Mittleider v. West, 11 Vet. App. 
181 (1998).

Based on the foregoing, the Board finds that the evidence 
does not show that the veteran's symptoms are of such 
severity as to warrant a rating in excess of the currently 
assigned 30 percent rating.  The Board concludes that the 
veteran's somatoform disorder is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 30 
percent under DC 9421.  See 38 C.F.R. § 4.7.  Accordingly, 
the preponderance of the evidence is against the claim, and 
the claim must be denied.  

II.  TDIU

The veteran argues that his service-connected disability is 
of such severity as to render him unemployable.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).

In Part I, the Board determined that the veteran's only 
service-connected condition (somatoform disorder) was 
properly evaluated as 30 percent disabling.  The veteran's 
combined evaluation is 30 percent.  Given the foregoing, the 
veteran does not meet the minimum schedular requirements for 
a TDIU.  38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation.  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

With regard to the veteran's education and employment 
history, in the veteran's TDIU application, received in 
December 2000, the veteran indicated that he had four years 
each of high school and college; the report does not contain 
any information as to his work history.  The veteran's TDIU 
application, received in April 2002, shows that the veteran 
indicated that he had four years of high school, that he had 
worked as an auto mechanic from 1979 to 1980, and that he had 
experience in horology (i.e., making timepieces) from 1998 to 
2000.  An April 2000 VA examination report shows that the 
veteran reported that he had attended junior college and 
received training as an auto mechanic, and that he was 
currently attending junior college to become a jeweler.  A 
February 2001 VA examination report shows that the veteran 
reported that he had last worked in 1980.  An April 2002 VA 
examination report shows that the veteran stated that he 
could not remember the last time that he worked.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board initially notes that its discussion of the medical 
evidence in Part I is incorporated herein.  This evidence 
shows that the veteran has a number of conditions for which 
service connection is not currently in effect.  In this 
regard, he is shown to have hypertension, GERD, rhinitis, and 
arthritis of the lumbosacral spine, and there is evidence of 
cervical spine osteophytes and disc space narrowing.  The 
disabling effects of these conditions cannot be considered in 
determining whether the veteran is entitled to a TDIU rating.  
In addition, the disabling manifestations of the veteran's 
service-connected somatoform disorder were discussed in Part 
I, in connection with the evaluation of this disorder.  

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disability.  When 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show that some factor 
exists that takes this veteran's case outside the realm of 
the usual so as to render impracticable his schedular 
ratings.  In this case, the Board first notes that the 
schedular rating criteria are not inadequate to rate the 
veteran's somatoform disorder disability, as they provide a 
range of ratings up to 100 percent.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9421 and the General Rating Formula.  Second, 
the most recent report involving the veteran's somatoform 
disorder is the July 2004 VA examination report, which shows 
that the examiner stated that it was doubted that the veteran 
even has a somatoform disorder.  The examiner further noted, 
"At this time, his lack of interest in gaining employability 
is due to his decision of settling into dependency on VA 
check.  Patient needs to be rehabilitated and challenged to 
gain employment.  By fostering further dependency will only 
aggravate his psychosocial dependency."  The GAF score was 
70, which denotes mild symptomatology.  In summary, the 
evidence is insufficient to show that there is some factor 
which places the claimant in a different position than other 
veterans with the same disability ratings. Van Hoose.  The 
Board therefore concludes that the preponderance of the 
evidence is against the claim that the veteran is currently 
precluded from engaging in substantial gainful employment by 
reason of his service-connected disability.  Entitlement to 
TDIU is thus not established.

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.

III.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in April 
2002 and April 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4138) 
for all evidence that he desired VA to attempt to obtain.  
Moreover, the SSOC included the text of 38 C.F.R. § 3.159, 
from which the Court drew the fourth element.

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  He has been afforded VA 
examinations.  The Board concludes, therefore, that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  Based on the foregoing, the Board finds that the 
veteran has not been prejudiced by a failure of VA in its 
duty to assist, and that any violation of the duty to assist 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

A rating in excess of 30 percent for the veteran's service-
connected somatization disorder is denied.  

TDIU is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


